— Appeals from orders of the Court of Claims which denied motions by appellants for permission to file notices of claim. These three death claims and one personal injury claim arise out of an accident which happened on October 2, 1941, in the town of Parishville, St. Lawrence County, when an automobile in which the individual claimant and the claimants’ intestates were riding ran off a State highway and fell into a reservoir. The claimants’ attorneys were retained about December 5, 1941, and their preliminary investigations failed to reveal the alleged liability on the part of the State. They first learned this fact on May 1, 1942, and made their motions on June 19, 1942. In the three death cases the beneficiaries of the claimants include eleven small children. Written notice of claimants’ intention to file a claim was not filed within ninety days of the appointment of the administrators, which appointments were made on November 12, 1941, and November 17, 1941. The State police made a thorough investigation of the accident and considerable publicity was given to the accident in the newspaper in the city where the State Department of Public Works Division office is located. The Court of Claims denied the motions to file these notices of intention. Orders reversed on the law and facts, with twenty-five dollars costs and disbursements in each claim, and motions granted. All eonenr. [See post, p. 1073.]